DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/23/2022.  Claims 1, 8, 10-11, 13, 15 and 18 are amended and claims 1, 8, 10-15, and 18-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the second voltage has been tested to correspond to the light transmission ratio resulting in a threshold value of the current generated by the first photosensor, … the controller is further configured to perform at least one time of adjustment process, the at least one time of adjustment process includes: determining whether a current generated by the first photosensor while applying the second voltage to the electrochromic component is equal to the threshold value of the current generated by the first photosensor”.  The emphasized portion of the “determining” step limitation does not clearly establish the metes and bounds of the claim.  In particular, the “threshold value” is not a current value generated by the first photosensor other than (1) in testing, and (2) when no time of adjustment process is performed.  The limitation is repeated in the “if” clause following the “determining step” in Claim 1. Examiner’s recommendation is to remove “generated by the first photosensor” from the two limitations in Claim 1 such that there is a determination whether a current is equal to a value that has been clearly defined. Claim 15 is indefinite as having the same indefinite language.
Claim 1 further recites “apply a second voltage to the electrochromic component … wherein the second voltage has been tested to correspond to the light transmission ratio resulting in a threshold value of the current generated by the first photosensor … the controller is further configured to perform at least one time of adjustment process, the at least one time of adjustment process includes: determining whether a current generated by the first photosensor while applying the second voltage to the electrochromic component is equal to the threshold value of the current generated by the first photosensor; and if the current generated by the first photosensor while applying the second voltage to the electrochromic component being not equal to the threshold value of the current generated by the first photosensor, then adjusting a value of the second voltage applied to the electrochromic component, and repeating the time of adjustment process.”  Firstly, the claim defines “the at least one time of adjustment process” as including the step of determining and the conditional steps of adjusting a voltage and repeating though it is appears this is a description of a single iteration of a time of adjustment process and not a plurality.  Secondly, the metes and bounds of the conditional steps and thus the claim cannot be determined based on the “adjusting” step reciting “a value of the second voltage applied to the electrochromic component”. The claim requires (1) the second to be applied outside of the time adjustment process, (2) the second voltage to be a value tested to achieve a targeted light transmission ration, (3) an adjusted voltage value, (4) and a plurality of possibly further adjusted voltage values.  In other words, the second voltage value in the claim appears to be a fixed value and a variable value by reference to the antecedence in the claim.  From the Specifications, it appears that the claimed applied voltage within the time of adjustment process is only the claimed “second voltage” (i.e. tested as producing the targets transmission ratio) when the time of adjustment process is not performed.  Otherwise, there is a voltage applied subsequent to applying the second voltage (i.e. during a time of adjustment process) that is specifically not the second voltage but rather another voltage different from the second voltage.  From the structure of the claim language, the metes and bounds of the applied voltages and whether an voltage adjustment occurs cannot be determined. 	

Pertinent Art
In prior art cited herein as pertinent, disclosures to Jack et al. and Pradhan disclose iteratively controlling voltages applied to electrochromic devices when target optical characteristics are not measured.  

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments and claims have been addressed in the rejections above. The amended language does not clearly define the metes and bounds of the time adjustment process and the conditional repeating step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872